                Case 1:19-cv-07694-AT-DCF Document 64 Filed 02/24/21 Page 1 of 2


                  C LIFTON B UDD & D E M A
                                            ATTORNEYS AT LAW
                                                                                                 2/24/2021
THE EMPIRE STATE BUILDING
350 FIFTH AVENUE, 61ST FLOOR                                                                          FAX (212) 687 3285
NEW YORK, NY 10118                                                                                    www.cbdm.com

       IAN-PAUL A. POULOS
       ASSOCIATE
       E-MAIL: IAPOULOS@CBDM.COM




                                                      February 23, 2021


       VIA ECF
       Hon. Analisa Torres
       United States District Court
       Southern District of New York
       500 Pearl Street
       New York, New York 10007

                Re:     Alvarado v. 58 West LLC d/b/a Loi Estiatorio et al.
                        1:19-cv-07694-AT

       Dear Judge Torres:

               This firm represents the Defendants in the above-referenced action. The Defendants write
       jointly with Plaintiff for three reasons. First, the parties write to provide a status update pursuant
       to Paragraph 16 of the Scheduling Order and Your Honor’s January 4, 2021, Order. See ECF Doc.
       25 & 52.

               Second, pursuant to Paragraph I(C) of Your Honor’s Individual Practices in Civil Cases,
       the parties respectfully request that their deadline to request a pre-motion conference in advance
       of moving for summary judgment be extended from Friday, February 26, until either (a) thirty (30)
       days after Judge Freeman issues an order denying Plaintiff’s motion to extend the discovery
       deadline or (b) if Judge Freeman extends the discovery deadline, thirty (30) days after all discovery
       is closed.

               Third, pursuant to Paragraph I(C) of Your Honor’s Individual Practices, the parties request
       that the Case Management Conference currently scheduled for Tuesday, March 2, 2021, be
       adjourned to a time that is convenient for the Court after Judge Freeman decides Plaintiff’s pending
       motion.

           I.       Status Update

              Since Your Honor granted in part the parties’ request for an extension of time to complete
       discovery, the parties have conducted additional paper discovery, along with nine depositions over
       the course of seven days. See ECF Doc. 52. On February 9, before discovery was scheduled to
       close on February 12, Plaintiff filed a Motion to Compel, which also seeks an extension of time to
         Case 1:19-cv-07694-AT-DCF Document 64 Filed 02/24/21 Page 2 of 2

CLIFTON BUDD & DEMARIA, LLP

February 23, 2021
Page 2


complete discovery. See ECF Doc. 58. Your Honor subsequently referred this case to Judge
Freeman for general pretrial matters. See ECF Doc. 59. The Defendants then opposed Plaintiff’s
motion. See ECF Doc. 62. A decision on this motion is currently pending, along with Plaintiff’s
motion to amend. See ECF Doc. 39.

   II.      Extension of Time to File a Pre-Conference Letter for Summary Judgment &
            Adjournment of the Case Management Conference

        Although the parties anticipate moving for summary judgment, the deposition transcripts
for the majority of the depositions in the case have not been returned from the Court reporter at
this time. For this reason, in addition to Plaintiff’s pending motion, the parties require additional
time to evaluate the evidence in the case and decide their next steps in the litigation before filing
pre-conference letters. The parties respectfully request that the Court adjourn the Case
Management Conference for the same reason.

        Granting this extension and adjournment will not affect scheduled dates other than those
indicated above.

         Thank you for Your Honor’s time and consideration.

                                              Respectfully submitted,

                                              CLIFTON BUDD & DeMARIA, LLP
                                              Attorneys for the Defendants



                                              By:_________________________________
                                                    Ian-Paul A. Poulos

CC:      All Counsel of Record


 GRANTED. The deadline to submit pre-motion letters requesting to move for summary judgment and the
 case management conference scheduled for March 2, 2021, are ADJOURNED sine die.

 SO ORDERED.

 Dated: February 24, 2021
        New York, New York
